            Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 1 of 22



                                THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

 IN RE:                                              §
                                                     §    Case No. 19-36767 (DRJ)
 NEWSCO INTERNATIONAL                                §
 ENERGY SERVICES USA INC.,                           §    Chapter 11
                                                     §
                   Debtor.                           §
                                                     §
 NEWSCO INTERNATIONAL                                §
 ENERGY SERVICES USA INC.,                           §
                                                     §
                  Plaintiff                          §    Adversary No.                  .
                                                     §
 vs.                                                 §
                                                     §
 NATHAN LARUE and SKYLINE                            §
 DIRECTIONAL DRILLING, LLC,                          §
                                                     §
                 Defendants


                        PLAINTIFF’S ADVERSARY COMPLAINT AND
                   APPLICATION FOR TEMPORARY RESTRAINING ORDER,
                 PRELIMINARY INJUNCTION AND PERMANENT INJUNCTION

           Newco International Energy Services USA Inc. (hereinafter “Plaintiff” or “Newsco”) files

this its Plaintiff’s Adversary Complaint and Application for Temporary Restraining Order,

Preliminary Injunction and Permanent Injunction against Defendants Nathan LaRue (“LaRue”)

and Skyline Directional Drilling, LLC (“Skyline”, and with LarRue, the “Defendants”) and hereby

alleges and states as follows:

                                                 I.
                                       PRELIMINARY STATEMENT


           1.         Plaintiff brings claims against the Defendants for continuing violations of the

automatic stay, for turnover of property of the estate, for avoidance of fraudulent transfers, and for

injunctive relief to prevent the Defendants from causing further irreparable injury to the Plaintiff
                                                     1
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
            Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 2 of 22



with no adequate remedy at law. Without the requested relief, the Defendants’ actions will

continue to cause a direct and substantial loss to Plaintiff’s cash flow, and further will significantly

impede Plaintiff’s efforts to successfully reorganize in its Chapter 11 bankruptcy case.

                                                 II.
                                       JURISDICTION AND VENUE

           2.         On December 4, 2019, Plaintiff filed its voluntary petition for relief under chapter

11 of Title 11 of the United States Code, thereby initiating its case (the “Bankruptcy Case”).

           3.         This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a

core proceeding under 28 U.S.C. § 157(b). Venue is proper under 28 U.S.C. §§ 1408 and 1409.

           4.         This is an adversary proceeding under Rule 7001(1), (7), and (9) of the Federal

Rules of Bankruptcy Procedures (the “Bankruptcy Rules”). The predicate for relief being requested

herein is found in §§ 362 and 542.

                                                    III.
                                                  PARTIES

           5.         Plaintiff Newsco International Energy Services USA Inc., is a corporation

organized and existing under the laws of the State of Texas, with a principal place of business

located at 12029 Brittmoore Park Drive, Houston, Texas 77401.

           6.         Defendant Nathan LaRue is an individual citizen of the State of Texas, upon

information and belief, residing at 755 W. Valley Terrace Circle, Burleson, Texas 76028.

Defendant LaRue is domiciled in Johnson County, Texas. LaRue may be served with process at

that address.

           7.         Defendant Skyline Directional Drilling, LLC is a limited liability company, upon

information and belief its principal place of business is located at 2524 S Ann Arbor, Oklahoma




                                                       2
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
            Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 3 of 22



City, OK 73128. Defendant Skyline may be served with process by serving its Registered Agent,

Eric Minchew at 15000 Mansions View Drive, Apt. 1702, Conroe, Texas 77384.

                                                  IV.
                                               EVIDENCE

           8.         In support of the Adversary Complaint and Application for Temporary Restraining

Order, Preliminary Injunction and Permanent Injunction, Plaintiff submits the following evidence:

     Ex. Description

     A       Declaration of William Melville

     B       Employment Agreement of Nathan LaRue

     C       Emails of Nathan LaRue regarding Newsco’s confidential information.

     D       Cease and Desist Correspondence



                                                V.
                                       FACTUAL BACKGROUND

           9.         Newsco is an international company that provides directional drilling and

measurement while drilling (“MWD”) services to the oil, gas and energy industry. See Ex. A.

Newsco has operations across the United States and internationally. See Ex. A. Newsco is

recognized for its quality tools, committed service and for providing customized innovative

solutions to clients through its in-house research and development. See Ex. A. When contracted

with a client, Newsco provides trained and capable staff on well-sites to perform directional

drilling and MWD services. See Ex. A. Skyline, based on its website, provides directly

competitive directional drilling services to the oil, gas and energy industry.

           10.        On or about April 6, 2016, Newsco hired LaRue as an Account Manager, Mid-

Continent Region, reporting to the Country Manager, USA. See Exs. A and B. During his

employment, LaRue’s title changed to US Account Manager. See Ex. A. In his position, LaRue
                                                     3
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
            Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 4 of 22



was in a traditional sale role for Newsco; his responsibilities included developing relationships and

contacts with energy industry clients to develop work and sales for Newsco. See Ex. A. During

his employment, he provided these services to clients throughout the United States and specifically

focused on clients in Texas. See Ex. A. Further, during his employment, LaRue worked out of his

home residence located in Johnson County, Texas. See Ex. A.

           11.        At the time of his hiring, Newsco required LaRue to execute the Employment

Agreement, that incorporated Addendum A and B, which LaRue also signed. See Ex. B. The

Employment Agreement specifically made LaRue’s employment contingent upon his execution of

a Non-Disclosure and Noncompete Agreement – Addendum A. See Ex. B. In the Employment

Agreement, as consideration for LaRue’s promises and agreements Newsco agreed to provide

LaRue confidential information of Newsco as well as provide LaRue access to Newsco’s

customers and clients. See Ex. B. The confidential information would not have been provided to

LaRue absent his execution of the Employment Agreement and promises to abide by the restrictive

covenants contained therein and in Addendum A. See Ex. B. The confidential information

provided to LaRue included: (1) software and technology developed by Newsco, and any research

data, notes or other documents related to the development of Newsco’s software and technology;

(2) information regarding Newsco’s clients, including client contracts, client contacts, client

requirements and needs, client bids, and client pricing and client financial information; (3)

information regarding Newsco’s business, including marketing strategies and plans, product

information, pricing and pricing strategies, business plans, bidding information, sales information,

and other financial information; and, (4) client lists and prospective client lists. (“Confidential

Information”) See Ex. B. LaRue acknowledged that such Confidential Information provided




                                                   4
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
            Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 5 of 22



Newsco a competitive advantage and if such information was disclosed Newsco would be

irreparably harmed. See Ex. B.

           12.        In response to Newsco’s promises to provide LaRue such Confidential Information,

LaRue agreed to the following:

                      a.         LaRue promised to hold all Confidential Information in trust and he would
                                 not: (1) use the information for any purpose other then the benefit of
                                 Newsco; and (2) disclose to any person or entity the Confidential
                                 Information of Newsco, except as needed to benefit Newsco.

                      b.         Upon his termination, LaRue agreed to immediately deliver all Confidential
                                 Information to Newsco and to not retain any of said Confidential
                                 Information.

See Ex. B.

           13.        In accordance with the enforceable non-disclosure agreement, LaRue agreed to the

following restrictive covenants for both during his employment, and for a period of one (1) year

following his separation:

                      a.         LaRue agreed to not engage in or perform services for a competing business
                                 within the restricted area. Competing business is defined as one which
                                 provides directional drilling services and/or MWD services. The restricted
                                 area is the territory, state or province in which LaRue performed services
                                 for Newsco.

                      b.         LaRue would not solicit business from, attempt to conduct business with,
                                 or do business with any clients/customer of Newsco which LaRue: (1)
                                 called on, serviced or did business with or had contact with during LaRue’s
                                 employment; or, (2) became acquainted with as a result of LaRue’s
                                 employment.

                      c.         LaRue would not solicit, induce or attempt to solicit or induce, on behalf of
                                 himself or any entity, any employee of Newsco to terminate their
                                 employment with Newsco.

(“Restrictive Covenants”) See Ex. B.                 LaRue agreed that the Restrictive Covenants were

reasonable and necessary to protect the legitimate business interests of Newsco. See Ex. B.




                                                           5
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
            Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 6 of 22



Further, the Restrictive Covenants included a tolling provision during any time period LaRue is in

violation of the Restrictive Covenants. See Ex. B.

           14.         Throughout LaRue’s employment, Newsco invested considerable time, effort and

financial resources to assist LaRue in developing new business and clients for Newsco. See Ex.

A. During this time period, due to Newsco’s efforts and resources Newsco began doing business

with Devon Energy and XTO, both prominent clients in the energy industry. See Ex. A. LaRue

through his position was involved in bidding work, marketing strategies and price strategies to

develop these two clients among others. See Ex. A.

           15.        In late October 2019, LaRue approached Newsco’s upper management and asked

to be released from the Restrictive Covenants. See Ex. A. Billy Melville and Corey Campbell

discussed revising the Restrictive Covenants, but not releasing all of them. See Ex. A. Newsco,

in fact, drafted an amended agreement and forwarded it to LaRue to review, however, LaRue never

responded and the parties never finalized any agreement to revise the original Restrictive

Covenants.          See Ex. A. Therefore, the original terms of the Employment Agreement and

Restrictive Covenants stand. Of note, even under the amended agreement, LaRue maintained the

non-disclosure of Confidential Information provision, and the non-solicitation of clients, contacts

and employees.

           16.        On or about November 15, 2019, two Newsco clients informed it that on their rigs

they would not be continuing to work or use Newsco to provide services, but instead transitioned

this work to Skyline. See Ex. A. The work transitioned included Devon Energy’s rigs 168 and

129 and a rig for XTO. See Ex. A. The revenue associated with transitioning three rigs is

significant in both terms of revenue and profit for Newsco. See Ex. A.




                                                      6
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
            Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 7 of 22



           17.        On November 17, 2019, LaRue submitted his resignation. See Ex. A. Following

his resignation, LaRue went to work for Skyline in a directly competitive sales position. See Ex.

A. Indeed, LaRue, on his Linkedin profile, represents that he has been with Skyline since

November 2019 and is employed as its Director of Business Development.

           18.        On December 4, 2019, Newsco’s Bankruptcy Case was filed.

           19.        Following LaRue’s resignation, Newsco became aware that LaRue was primarily

managing the Devon Energy and XTO accounts for Skyline that were moved from Newsco prior

to his resignation. See Ex. A. Further, Newsco became aware that LaRue was soliciting work

from and communicating with Charger Drilling Services, another client of Newsco. See Ex. A.

           20.        On December 12, 2019, Clark Hill counsel forwarded a cease and desist letter to

LaRue and Skyline. Skyline did not respond; however, on December 18, 2019, LaRue’s counsel,

Jacqueline Armstrong, responded on his behalf. Ms. Armstrong was away from her office and

asked that no further action be taken until she returned on January 3, 2020. Clark Hill counsel

agreed no further action would be taken until they conferred, as long as LaRue would confirm in

writing he will not solicit any clients or contacts of Newsco and will not further solicit any work

from Devon Energy and XTO. Ms. Armstrong confirmed that LaRue would will not be working

through January 3 and her understating is he would not be soliciting any Newsco clients as

requested. On January 3, 2020, when she returned to her office, Ms. Armstrong advised Clark Hill

counsel that she no longer represented LaRue.

           21.        On January 3, 2020, Clark Hill counsel then contacted LaRue and indicated that

Newsco would need his written confirmations that he would not solicit any clients or contacts of

Newsco, would not further solicit work from Devon Energy and XTO, and would act in accordance




                                                     7
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
            Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 8 of 22



with the Restrictive Covenants. Counsel requested that LaRue respond by Monday, January 6,

2020. No response was received.

           22.        Subsequent to this communication with LaRue, upon information and belief,

Newsco discovered that LaRue was: (1) actively recruiting several employees to leave Newsco

and work for Skyline, including rig workers crucial to the directional drilling process; (2) using

Newsco’s pricing information and bid templates to pitch work to multiple Newsco clients; and (3)

submitting bids to XTO and EOG using Newsco’s pricing structure and company marketing

information. See Ex. A.

           23.        Newsco also discovered the following emails from LaRue’s work Newsco email

account to his personal email account. It is undeniable, while still an employee, LaRue was

actively working and competing against Newsco and disclosing and misappropriating its

Confidential Information. The emails discovered show:

                                Email from LaRue to nlarue@sbcglobal.net on October 23, 2019 at 7:23
                                 AM with an attachment containing a PowerPoint performance and incident
                                 review of Newsco’s MWD.
                                Email sent from LaRue to nlarue@sbcglobal.net on October 29, 2019 at
                                 12:11 AM with an attachment containing an invoice, field ticket, and pricing
                                 proposal from Newsco to Charger Drilling LLC.
                                Email sent from Larue to nlarue@sbcglobal.net on October 29, 2019 at
                                 12:22 AM with an attachment containing an invoice and field ticket to
                                 Devon Energy as well as a contract entitled Commercial Terms including
                                 detailed pricing and requirements under the contract.
                                Email sent from LaRue to nlarue@sbcglobal.net on October 30, 2019 at
                                 10:36 AM with an attachment containing Newsco’s Bidding Template.
                                Email sent from LaRue to nlarue@sbcglobal.net on October 30, 2019 at
                                 11:59 AM with an attachment containing an Excel spreadsheet with all of
                                 Newsco’s overdue sales invoices as of October 30, 2019.
                                Email from LaRue to nlarue@sbcglobal.net on November 4, 2019 at 11:02
                                 AM attaching 71 attachments such as: commission statements paid to
                                 LaRue (these “Sales Commission Acknowledgements” contain the name of
                                 each customer, the invoice date, and net revenue Newsco received from the
                                 invoice), Master Service Agreements between Newsco and various
                                                           8
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
            Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 9 of 22



                                 companies including, (1) Catamount Energy Partners LLC, (2) Roan
                                 Resources LLC, and (3) Gordy Oil Company. Also, attached to the emails
                                 were W-9s for Catamount Energy Partners LLC, Newsco, and Telemtrix
                                 USA Inc., and a certificate of liability insurance for Newsco and Catamount
                                 Energy Partners LLC.
                                Email sent from LaRue to nlarue@sbcglobal.net on November 6, 2019 at
                                 11:33 AM with an attachment containing Newsco’s Final Bidding
                                 Template.
                                Email sent from LaRue to nlarue@sbcglobal.net on November 12, 2019 at
                                 9:41 AM with an attachment containing Newsco’s Pricing Template.
                                Email sent from LaRue to nlarue@sbcglobal.net on November 17, 2019 at
                                 7:06 PM with an attachment containing a field ticket from Devon Energy.
                                Email sent from LaRue to nlarue@sbcglobal.net on November 17, 2019 at
                                 7:07 PM with an attachment containing a field ticket from XTO Energy.
                                Email sent from LaRue to nlarue@sbcglobal.net on November 17, 2019 at
                                 7:08 PM with an attachment containing a field ticket from XTO Energy.
                                Email sent from LaRue to nlarue@sbcglobal.net on November 17, 2019 at
                                 7:08 and 7:09 PM with an attachment containing a field ticket to Charger
                                 Services.
                                Email sent from LaRue to nlarue@sbcglobal.net on November 17, 2019 at
                                 7:11 PM with an attachment containing a field ticket from Devon Energy.
                                Email sent from LaRue to nlarue@sbcglobal.net on November 17, 2019 at
                                 7:12 PM with an attachment containing a field ticket from XTO Energy.
                                Email sent from LaRue to nlarue@sbcglobal.net on November 17, 2019 at
                                 7:12 PM with an attachment containing a field ticket from XTO Energy.
See Ex. C. These emails contained Newsco’s Confidential Information, including, information

about clients, clients’ invoicing, clients’ pricing, marketing strategies, company templates,

company contracts, company master service agreements, and other valuable Confidential

Information. Such emails undoubtedly show an employee taking the Confidential Information of

his employer, to improperly compete, illegally solicit and violate all said Restrictive Covenants.




                                                          9
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
           Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 10 of 22



                                                  VI.
                                            CAUSES OF ACTION

Count I: Violation of the Automatic Stay Pursuant to 11 U.S.C. § 362(a) - Defendants

           24.        The allegations contained in the preceding paragraphs are all incorporated herein

by reference.

           25.        Section 362(a)(3) provides that a bankruptcy petition operates as a stay of “any act

to obtain possession of property of the estate or of property from the estate or to exercise control

over property of the estate.

           26.        It is without doubt that the Confidential Information is property of the estate and

extremely valuable to the Debtor’s operations. The technology, data, client lists, pricing, and other

information were developed and owned by the Debtor, as acknowledged by LaRue. LaRue

provided Skyline with the Confidential Information. Upon information and belief, the Defendants

continue to use the Confidential Information, which is a willful violation of the automatic stay.

These violations continue despite the cease and desist communications sent to the Defendants.

           27.        The Defendants continued possession and use of property of the estate subjects

them to damages, sanctions, and attorneys’ fees necessary to enforce the automatic stay. Plaintiff

requests that the Court award damages, sanctions, and attorneys’ fees for the continued violations

of the automatic stay.

Count II: Turnover Pursuant to 11 U.S.C. § 542 – Skyline

           28.        The allegations contained in the preceding paragraphs are all incorporated herein

by reference.

           29.        Section 541 states that property of the estate is comprised of “all legal or equitable

interests of the debtor in property as of the commencement of the case” and “any interest in

property that the estate acquires after the commencement of the case.” 11 U.S.C. § 541(a)(1), (7).

                                                        10
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
           Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 11 of 22



           30.        Section 542(b) of the Bankruptcy Code requires that “an entity . . . in possession,

custody, or control, during the case, of property that the trustee may use, sell, or lease under section

363 of this title, or that the debtor may exempt under section 522 of this title, shall deliver to the trustee

[or debtor-in-possession], and account for, such property or the value of such property . . . .”

           31.        Skyline as the entity should be compelled to immediately turnover the Confidential

Information in its possession, custody, or control. The Confidential Information constitutes

property of Newsco’s bankruptcy estate. Consequently, Skyline must turn over the Confidential

Information pursuant to Section 542 and pay Newsco damages for the loss of use and/or lost profits

associated with Skyline’s wrongful possession and use of the Confidential Information.

Count III – Avoidance of Fraudulent Transfers Pursuant to 11 U.S.C. § 548 - Defendants

           32.        The allegations contained in the preceding paragraphs are all incorporated herein

by reference.

           33.        Pursuant to Section 548(a)(1)(B) of the Bankruptcy Code, a debtor may avoid any

transfer of an interest of the debtor in property (i) that was made or incurred on our within two

years before the date of the filing of the petition, (ii) if the debtor received less than reasonably

equivalent value in exchange for such transfer or obligation, and (iii) was insolvent on the date

that such transfer was made or became insolvent as a result of such transfer or obligation.

           34.        As stated above, the Confidential Information is property of the Plaintiff, and was

transferred from the Debtor to Defendants without authority. The transfers occurred beginning in

October 2019, less than sixty (60) days before the Bankruptcy Case. The Plaintiff received no

reasonably equivalent value for the transfers of the Confidential Information as the transfers were

unauthorized and no consideration was given by the Defendants. Finally, given that the transfers

occurred near the time of the Bankruptcy Case, such transfers are constructively fraudulent



                                                      11
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
           Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 12 of 22



because they occurred when the Plaintiff was insolvent, undercapitalized, or unable to pay its debts

when they became due.

Count IV: Recovery of Avoided Transfers Pursuant to 11 U.S.C. § 550 – Defendants

           35.        The allegations contained in the preceding paragraphs are all incorporated herein

by reference.

           36.        Section 550 of the Bankruptcy Code allows the debtor to recover, for the benefit of

the estate, the property transferred and avoided under Section 548 from the initial transferee of

such transfer or the entity for whose benefit such transfer was made. 11 U.S.C. § 550(a).

           37.        Plaintiff is entitled to avoid the transfer of the Confidential Information. LaRue

was the initial transferee of the Confidential Information, and Skyline was the subsequent

transferee. Defendants were the beneficiaries of the transfers. Accordingly, Plaintiff is entitled to

recover the Confidential Information and any other assets transferred by and/or to the Defendants.

Count V: Breach of Fiduciary Duties – LaRue

           38.        The allegations contained in the preceding paragraphs are all incorporated herein

by reference.

           39.        From September 30, 2016 to the date of his resignation, LaRue was an at-will

employee of Newsco. During said employment, LaRue owed a fiduciary duty and a duty of loyalty

to his employer and is obligated to act in his employer’s interests. Further, after termination, an

employee has an obligation not to divulge their employer’s confidential information to their former

employer’s detriment.

           40.        LaRue owed a fiduciary duty and duty of loyalty to Newsco during his employment.

           41.        An employee violates his duty of loyalty to his employer if he attempts to: (1)

appropriate his employer’s confidential information and trade secrets; (2) solicit his employer’s

customers while still working for his employer; (3) remove or carry away certain confidential
                                                      12
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
           Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 13 of 22



information and trade secrets, such as lists of customers; and (4) act for his future interests at the

expense of his employer by using the employer’s resources for personal gain and/or for the gain

of his employer’s competitor or by any other course of conduct designed to hurt the employer.

           42.        Based on facts known to date, LaRue undoubtedly breached his duty of loyalty and

his fiduciary duty when he: (1) misappropriated Newsco’s Confidential Information, including

client invoices, client lists, pricing information, marketing and pricing strategies, accounts

receivable reports, client contracts, company contracts and the other Confidential Information he

took from Newsco while employed; (2) upon information and belief, solicited Newsco’s customers

on behalf of himself and/or Skyline for his own gain while still working for Newsco; (3)

misappropriated Newsco’s confidential customer reports, invoices, contracts and pricing

information for his benefit and/or the benefit of Skyline; and (4) acted for his future interests and/or

Skyline’s future interests at the expense of Newsco by using Newsco’s information, time,

resources, and/or funds for personal gain or by a course of conduct designed to hurt Newsco.

           43.        These acts are the proximate and/or producing cause of significant damage to

Newsco. Newsco has and will continue to incur actual damages, including lost revenue and lost

business goodwill as a result of LaRue’s wrongful conduct. Indeed, upon information and belief,

LaRue’s breaches of his fiduciary duty owed has resulted in two Newsco clients moving a total of

3 rigs to LaRue’s new employer while LaRue was an employee of Newsco. Moreover, to the

extent that LaRue’s acts were committed with malice or fraud, Newsco is entitled to recover

exemplary damages.

Count VI: Breach of Contract – LaRue

           44.        The allegations contained in the preceding paragraphs are all incorporated herein

by reference.


                                                      13
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
           Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 14 of 22



           45.        Newsco also asserts a claim against LaRue for breach of his Employment

Agreement and Restrictive Covenants.              LaRue entered into a valid and enforceable written

contract as discussed above and attached as Exhibit B.

           46.        LaRue agreed to the following contractual terms which he has violated: (1) non-

disclosure of Newsco’s Confidential Information; (2) a reasonable non-compete term; (3) a non-

solicitation of clients and customers provision; and, (4) a non-solicitation of employees provision.

           47.        The Employment Agreement and its Restrictive Covenants, specifically the non-

compete and non-solicitation provisions, are reasonable in time, geographic area, and the scope of

activity restrained. Further, the covenants do not impose a restraint greater than necessary to

protect Newsco’s legitimate business interest.

           48.        LaRue continues to be bound by the Employment Agreement and Restrictive

Covenants.

           49.        Newsco fulfilled its obligations in accordance with the enforceability of the

Restrictive Covenants by providing LaRue Confidential Information.

           50.        LaRue’s actions, and subsequent employment for Skyline, are in direct violation of

the non-disclosure of Confidential Information provision and non-compete provision. Further,

upon information and belief, he has also directly violated the non-solicitation of employees and

non-solicitation of clients and customer provision.

           51.        LaRue’s breach of his respective contractual provisions have caused Newsco to

suffer substantial, actual, consequential, and special losses in an amount which is in excess of the

minimum jurisdictional limits of this Court, including lost profits, business opportunities, and

economic disadvantages. Further, Newsco has been required to employ the services of legal




                                                      14
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
           Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 15 of 22



counsel to prosecute this action. Newsco is thus entitled to an award of its reasonable attorneys’

fees incurred in the prosecution of this action.

           52.        Additionally, as a result of these breaches, Newsco is and will continue to suffer

damages in an amount which is difficult to ascertain. Accordingly, Newsco is suffering irreparable

injury for which there is no adequate remedy at law. Such harm will continue to be sustained

unless LaRue is enjoined from continuing to breach his contractual obligations by order of this

Court.

           53.        To the extent applicable, all conditions precedent have been performed or have

occurred.

Count VII: Misappropriation of Trade Secrets under the Texas Uniform Trade Secrets Act
- LaRue and Skyline

           54.        The allegations contained in the preceding paragraphs are all incorporated herein

by reference.

           55.        Newsco developed and owns certain proprietary information and trade secrets,

which it maintains as Confidential Information.            Newsco derives both actual and potential

economic value from this Confidential Information, and such Confidential Information is not

generally known to and not readily ascertainable by other persons.

           56.        As set forth above, Newsco has made reasonable efforts to protect and maintain the

secrecy of its Confidential Information such as requiring employees to sign agreements preserving

and protecting the Confidential Information. See Ex. B. Newsco has never given consent, express

or implied, for its Confidential Information to be disclosed, or for LaRue to disclose such

information.

           57.        LaRue acquired Newsco’s Confidential Information in the course of his

employment with Newsco, which included access and information regarding Newsco’s clients,

                                                      15
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
           Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 16 of 22



customer contacts and pricing information. Moreover, both before and following his separation,

LaRue is disclosing and improperly using, for Skyline’s benefit, Newsco’s Confidential

Information. The improper disclosure of this Confidential Information is being used to directly

compete with Newsco and target its clients. LaRue’s misappropriation and improper disclosure of

the Confidential Information, for Skyline’s use and benefit, is willful and malicious.

           58.        As a result of such misappropriations, Newsco is suffering damages in an amount

which is difficult to ascertain. Such damages include, but are not limited to, the loss of customers,

loss of goodwill, loss of value of the Confidential Information, and loss of business reputation.

Accordingly, Newsco is suffering irreparable injury for which there is no adequate remedy at law.

Such harm will continue to be sustained unless Defendants are enjoined by order of this Court.

Count VIII: Tortious Interference with a Contract - Skyline

           59.        The allegations contained in the preceding paragraphs are all incorporated herein

by reference.

           60.        LaRue entered into a valid and enforceable Employment Agreement and Restrictive

Covenants with Newsco. The contractual terms contained specific non-disclosure of Confidential

Information, non-solicitation of clients, non-solicitation of employees, and a non-compete

provisions regarding LaRue.

           61.        Upon information and belief, Skyline was aware and had actual knowledge of the

contractual provisions that existed between Newsco and LaRue.

           62.        Upon information and belief, both while LaRue was an employee of Newsco and

after his separation, Skyline intentionally, and through improper and unfair means, interfered with

Newsco’s contractual agreement with LaRue by soliciting and inducing LaRue to breach each

contractual provision identified above.


                                                      16
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
           Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 17 of 22



           63.        Skyline’s interference caused Newsco to suffer and continue to suffer damages in

the form of lost profits, business opportunities, and economic disadvantages in an amount to be

determined at trial.

Count IX: Unfair Competition by Misappropriation – LaRue and Skyline

           64.        The allegations contained in the preceding paragraphs are all incorporated herein

by reference.

           65.        The actions of the Defendants constitute unfair competition prohibited under Texas

law. Newsco created its Confidential Information through extensive time, labor, skill, and money.

           66.        Defendants have misappropriated Newsco’s Confidential Information by

surreptitiously using Newsco’s Confidential Information for their own financial benefit.

Defendants use of Newsco’s Confidential Information in direct competition with Newsco has

afforded Defendants a special advantage in that competition, which, is essentially a “free ride”

because Defendants were burdened with little or none of the expense incurred by Newsco in

obtaining the confidential information.

           67.        Defendants’ actions have resulted in business disruptions, lost profits, lost business

opportunity, harm to Newsco’s business relationships, and loss of goodwill, among other things.

Defendants have intentionally attempted to and are competing with Newsco using unfair methods

and practices, which as a proximate result have caused damages to Newsco.

           68.        Newsco is suffering damages in an amount which is difficult to ascertain.

Accordingly, Newsco is suffering irreparable injury for which there is no adequate remedy at law.

Such harm will continue to be sustained unless Defendants are enjoined by order of this Court.

Count X: Civil Conspiracy - LaRue and Skyline

           69.        The allegations contained in the preceding paragraphs are all incorporated herein

by reference.
                                                        17
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
           Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 18 of 22



           70.        Based upon information and belief, Defendants acted together and/or conspired

with one another to accomplish an unlawful purpose, namely improperly interfering with

Newsco’s contractual relationships with LaRue and Newsco’s clients, and by improperly

disclosing and using Newsco’s Confidential Information.

           71.        Upon information and belief, Defendants LaRue and Skyline had a meeting of the

minds with regard to their conspiracy to interfere with Newsco’s contractual relationships and

improperly disclose Newsco’s Confidential Information.

           72.        Skyline committed an unlawful overt act by intentionally interfering with Newsco’s

contractual relationship with LaRue and Newsco’s clients.

           73.        LaRue committed an unlawful overt act by improperly disclosing Newsco’s

Confidential Information and by intentionally interfering with Newsco’s contractual relationship

with its clients.

           74.        Defendants engaged in a conspiracy to commit the aforementioned unlawful acts

against Newsco, and thus Defendants are jointly and severally liable for all torts and unlawful acts

they committed, as described herein, as a result of the conspiracy. Defendants’ conduct was done

willfully, intentionally, and with malice. Defendant’s conduct was the direct and proximate cause

of harm to Newsco. Consequently, Newsco requests actual damages in an amount to be proven at

trial, joint and several liability, and exemplary damages.

                                               Attorney’s Fees

           75.        The allegations contained in the preceding paragraphs are all incorporated herein

by reference.

           76.        Newsco is entitled to recover reasonable and necessary attorney fees under Texas

Civil Practice and Remedies Code § 38.001(8) because this is a suit for breach of a contract.


                                                      18
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
           Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 19 of 22



                                VII.
    APPLICATION FOR TEMPORARY RESTRAINING ORDER, PRELIMINARY
  INJUNCTION, AND PERMANENT INJUNCTION PURSUANT TO FEDERAL RULE
                       OF CIVIL PROCEDURE 65

           77.        The allegations contained in the preceding paragraphs are all incorporated herein

by reference.

           78.        Federal Rule of Civil Procedure 65, made applicable by Federal Rule of Bankruptcy

Procedure 7065, provides the Plaintiff with the opportunity to seek injunctive relief against the

Debtors. Federal Rule of Bankruptcy Procedure 7065 provides that no security is required.

           79.        As a direct and proximate result of Defendants’ conduct described above, Newsco

has lost significant, uncertain, and possibly indeterminable amounts of money. At this time and

considering the ongoing nature of Defendants’ activities, the total loss to Newsco cannot be

accurately measured. However, unless Defendants are enjoined as requested herein, Newsco will

suffer further irreparable harm. Without the requested relief, the Defendants’ actions will continue

to cause a direct and substantial loss to Plaintiff’s cash flow, and further will significantly impede

Plaintiff’s efforts to successfully reorganize in its Chapter 11 bankruptcy case.

           80.        For the harm and loss suffered by Newsco, and for the harm and loss that will

continue but for intervention of the Court, Newsco has no adequate remedy at law. If Defendants,

or anyone acting on their behalf or at their direction are permitted to continue to disclose and

improperly use Newsco’s Confidential Information to compete against Newsco, violate their

contractual obligations owed to Newsco, or solicit and perform work for Newsco’s customers,

Defendants will have profited by their own wrong, resulting in immeasurable damages to Newsco

that are unpredictable, uncertain and unending. Unless restrained as requested herein, there exists

substantial risk that Defendants will be unable to answer in money damages, since one of the

Defendants is an individual.

                                                      19
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
           Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 20 of 22



           81.        Indeed, LaRue for the benefit of himself and Skyline, has taken Newsco’s

confidential information and specifically solicited three of Newsco’s clients to take the business

from Newsco. LaRue has willfully breached the terms of the Restrictive Covenants and interfered

with long-standing customer relationships in an effort to usurp opportunities, disrupt Newsco’s

operations, and destroy its good will. Thus, injunctive relief is necessary to preserve Newsco’s

status and to enable it to pursue its legal rights.

           82.        For the reasons stated in this pleading, it is essential that the Court immediately and

temporarily restrain Defendants, and anyone acting on their behalf and/or at their direction from

the following:

                      a.         For LaRue from being employed by Skyline Directional Drilling, LLC
                                 (or any affiliate thereof), and from engaging in any other interference with
                                 Newsco’s business, customers, clients, or employees;

                      b.         For LaRue from either directly or indirectly, on his own behalf or on behalf
                                 of Skyline Directional Drilling, LLC (or any affiliate thereof), soliciting
                                 business from, attempting to conduct business with, or doing business with
                                 any Newsco client or customer, LaRue called on, serviced, did business
                                 with, or had contact with during his employment with Newsco;

                      c.         For LaRue from either directly or indirectly, on his own behalf or on behalf
                                 of Skyline Directional Drilling, LLC (or any affiliate thereof), soliciting,
                                 inducing or attempting to solicit or induce any of Newsco’s employees to
                                 terminate their employment with Newsco;

                      d.         For all Defendants from using, maintaining, revealing, copying, or
                                 disclosing any of Newsco’s confidential information in its actual or
                                 constructive possession, whether in paper, electronic, or other format,
                                 including any of Newsco’s marketing templates, pricing templates, pricing
                                 information, contracts, or client lists;

                      e.         For all Defendants from using, destroying, disposing of, disseminating,
                                 altering or disclosing any information or property in their possession,
                                 custody, or control belonging to Newsco or copied, duplicated, recorded, or
                                 otherwise taken from Newsco, including but not limited to information
                                 stored on computers, external hard drives, and/or portable storage devices
                                 (including but not limited to any flash drives, thumb drives, and USB
                                 devices);


                                                          20
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
           Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 21 of 22



                      f.         For all Defendants from using, destroying, disposing of, disseminating,
                                 altering or disclosing any document or information that in any way relates
                                 to the allegations in this suit, including but not limited to any computers,
                                 external hard drives, and/or portable storage devices (including but not
                                 limited to any flash drives, thumb drives, and USB devices); and

                      g.         For all Defendants from using, destroying, disposing of, disseminating,
                                 altering or disclosing any documents or information that evidences or
                                 reflects, or is any way related or connected to, the solicitation by Defendants
                                 of customers or employees of Newsco.

           83.        It is essential that the Court act immediately because to do so otherwise would risk

irreparable injury to Newsco with no adequate remedy at law. Further, Defendants’ on-going

conduct threatens Newsco, and, therefore, relief cannot wait until a full injunction hearing can be

had.

           84.        The benefit of injunctive relief to Newsco far outweighs any detriment to the

Defendants and serves the public interest. Newsco merely seeks to regain the status quo and to

enjoin further and continued unlawful conduct by Defendants.

           85.        Newsco is entitled to injunctive relief for the actual, continuing, or threatened

misappropriation and use of its Confidential Information and unlawful solicitation and interference

by LaRue with such injunctive relief beginning on the date of judgment. LaRue’s misappropriation

and other wrongful conduct will most likely continue to cause harm to Newsco in the future for

which there is no adequate remedy at law unless Skyline is permanently enjoined from any further

acts of misappropriation of Newsco’s Confidential Information.                       Accordingly, permanent

injunctive relief is appropriate in this case against Skyline.

           86.        To the best of the undersigned counsel’s knowledge the parties against whom relief

is sought are not represented by counsel in the matter made the basis of the relief sought.

           87.        For the reasons stated herein, Newsco requests that a preliminary injunction be

entered against the Defendants, and that after the temporary restraining order and a preliminary

                                                           21
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
           Case 20-03010 Document 1 Filed in TXSB on 01/13/20 Page 22 of 22



injunction hearing, the Court enjoin the Defendants from undertaking the conduct described herein

and that a permanent injunction be entered upon the trial of this matter against Skyline.

                                                  PRAYER

           Newsco International Energy Services USA Inc. seeks the following relief:

           (a)        A Temporary Restraining Order be issued against Defendants (and anyone acting
                      on their behalf or at their direction) ordering Defendants (and anyone acting on
                      their behalf or at their direction) as set forth above;

           (b)        Defendants be ordered to appear at a Preliminary Injunction hearing and upon such
                      hearing, a Preliminary Injunction be issued enjoining Defendants from the conduct
                      set forth above;

           (c)        Actual, exemplary and punitive damages as set forth above;

           (d)        Reasonable attorneys’ fees, costs, and expenses incurred in the bringing of this
                      action;

           (e)        Pre-judgment and post-judgment interest as allowed by law; and

           (f)        Such other and equitable relief as may be appropriate in said circumstances.


                                                    Respectfully submitted,

                                                    /s/ Stephen A. Roberts
                                                    STEPHEN A. ROBERTS (SBN 17019200)
                                                    sroberts@clarkhill.com
                                                    CLARK HILL STRASBURGER
                                                    720 Brazos, Suite 700
                                                    Austin, TX 78701
                                                    (512) 499-3624

                                                    HERBERT J. GILLES (SBN 07925350)
                                                    hgilles@clarkhill.com
                                                    ANDREW G. EDSON (SBN 24076364)
                                                    aedson@clarkhill.com
                                                    CLARK HILL STRASBURGER
                                                    901 Main Street, Suite 6000
                                                    Dallas, TX 75202
                                                    (214) 651-2167


                                                    ATTORNEYS FOR PLAINTIFFs

                                                      22
4814-7911-0321.1/J1452/397644/011020
Legal\J1452\397644\4814-7911-0321.v1-1/13/20
